Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Decision No. CR1866
Centers for Medicare & Medicaid
Services.

)
In the Case of: )
)

Capitol House Nursing and Rehab ) Date: November 17, 2008
Center (CCN: 19-5476), )
)
Petitioner, )
)

-V.- ) Docket No. C-08-475

)
)
)
)

DECISION DISMISSING REQUEST FOR HEARING

dismiss the hearing request filed by Petitioner, Capitol House Nursing and Rehab
Center, a skilled nursing facility doing business in the State of Louisiana, as a
consequence of Petitioner’s persistent failure to comply with the requirements governing
earing requests stated at 42 C.F.R. § 498.40(b) and also, because of the absence of any
good cause for Petitioner’s failure to comply with the regulation’s requirements.

I. Background

Petitioner, evidently, is a skilled nursing facility which participates in the Medicare
program. Its participation in Medicare is governed by sections 1819 and 1866 of the
Social Security Act (Act) and by regulations at 42 C.F.R. Parts 483 and 488. Its right toa
earing in this case is defined in regulations at 42 C.F.R. Part 498.

On May 19, 2008 Petitioner filed a hearing request challenging “findings” contained in an
attachment consisting of a May 13, 2008 letter to Petitioner from the Louisiana
Department of Health and Hospitals. That letter, in turn, constitutes a notice by a
Louisiana State informal dispute resolution (IDR) panel addressing findings of
noncompliance that were made at a survey of Petitioner’s facility that was conducted on

2

February 29, 2008. Petitioner’s hearing request does not directly challenge any findings
of noncompliance made by The Centers for Medicare & Medicaid Services (CMS) based
on the compliance survey findings. Nor does the hearing request challenge — or even
mention — remedy determinations made by CMS.

On October 2, 2008 CMS filed a motion for summary judgment. The gravamen of
CMS’s motion is that Petitioner’s hearing request fails in any meaningful respect to
comply with the specificity requirements for hearing requests stated at 42 C.F.R.
§ 498.40(b). On October 30, 2008, Petitioner, evidently in response to the motion, filed a
document entitled “Revised Appeal Notice”. Additionally, on October 31, 2008, it filed a
brief opposing CMS’s motion.
II. Issues, findings of fact and conclusions of law

A. Issue

The issues in this case are whether Petitioner:

1. Complied with the requirements of 42 C.F.R. § 498.40(b) so as to
protect its right to a hearing; and

2. Made a showing of good cause for not timely filing an acceptable
hearing request.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading.

1. Petitioner failed to comply with the specificity requirements stated at
42 C.F.R. § 498.40(b).

The regulation governing the contents of a hearing request in a case in which a party
challenges a determination made by CMS is explicit:

The request for hearing must —

(1) Identify the specific issues, and the findings of fact and
conclusions of law with which the affected party disagrees; and
3

(2) Specify the basis for contending that the findings and conclusions
are incorrect.

42 C.F.R. § 498.40(b)(1), (2).

By any measure Petitioner failed utterly to comply with these requirements. Indeed, the
“Revised Appeal Notice” that Petitioner filed after CMS filed its motion for summary
judgment is just as deficient as is Petitioner’s May 19, 2008 request.

Neither CMS nor Petitioner has provided me with a copy of CMS’s initial notice letter to
Petitioner nor with a copy of the survey report on which that notice was based. But, it is
apparent that CMS made a determination to impose civil money penalties, and possibly
other remedies, against Petitioner based on adverse survey findings. It is apparent also
that the survey findings on which CMS based its remedy determinations included specific
findings of noncompliance, some of which were at the immediate jeopardy level of scope
and severity.

Neither Petitioner’s hearing request nor its revised notice of appeal provides CMS or me
with anything from which CMS or I might determine what is at issue in this case.

There is nothing in either Petitioner’s initial hearing request or in its revised appeal notice
which identifies which issues Petitioner challenges, let alone the specific findings of fact
and conclusions of law which Petitioner contests. In neither document has Petitioner
identified so much as a single specific fact finding with which it disagrees. Nor has
Petitioner articulated any arguments that CMS’s determinations of noncompliance are
wrong as a matter of law. No reasonable person could determine from either of these two
documents what Petitioner’s arguments and defenses are. Nor has Petitioner challenged
the remedies that CMS imposed. The May 19 hearing request is completely silent as to
that issue. The revised notice of appeal contains a boilerplate statement that Petitioner
“further contests the reasonableness and appropriateness of the civil monetary penalty
imposed” against it. But, Petitioner provides not a word of explanation as to why the civil
money penalties imposed by CMS might be unreasonable.

In opposing CMS’s motion Petitioner argues that its hearing request was adequate
because, in attaching the May 13, 2008 letter from the IDR panel to its hearing request,
Petitioner provided CMS with adequate notice of the deficiencies that it was challenging.
But, Petitioner’s simply reciting that it intended to challenge certain findings of

' The term “immediate jeopardy” is defined at 42 C.F.R. § 488.301 to include
noncompliance by a facility which causes, or which has a likelihood of causing, serious
injury, harm, impairment, or death to one or more residents of the facility.
4

noncompliance is unacceptable. The regulation’s requirements are explicit. A party
filing a hearing request must, at a minimum, set forth those fact findings and conclusions
of law which it intends to challenge and explain why it is challenging them. There is
absolutely nothing in either Petitioner’s initial hearing request or in its amended appeal
notice which identifies the fact findings or conclusions that Petitioner is challenging and,
also, the request and amended appeal notice are absolutely silent as to why Petitioner
believes CMS’s determinations to be wrong.

2. I may dismiss a hearing request which fails to comply with the
regulation’s specificity requirements.

A hearing request that is so inadequate as are the documents filed on behalf of Petitioner
is not a hearing request within the meaning of 42 C.F.R. § 498.40(b)(1) and (2). Failure
by a facility to file a hearing request timely, absent a showing of good cause for an
untimely filing, is grounds for dismissal pursuant to 42 C.F.R. § 498.70(c). I have
authority to dismiss Petitioner’s hearing request because the time period within which it
was entitled to file a hearing request has long since elapsed and because Petitioner has yet
to file anything which comprises a “hearing request” within the meaning of regulatory
requirements.

3. Petitioner has not made a showing of good cause for its failure to file a
hearing request in compliance with regulatory requirements.

Petitioner has not denied that it was given notice by CMS of CMS’s intent to impose
remedies against it nor has Petitioner asserted that it was unaware of the regulatory
requirements governing hearing requests. Petitioner is represented by counsel who is
either aware of, or should be aware of, the specificity requirements of 42 C.F.R.

§ 498.40(b). Moreover, CMS’s motion for summary judgment explicitly put counsel on
notice of the deficiencies in Petitioner’s hearing request.

Notwithstanding, Petitioner has done nothing to satisfy the regulation’s specificity
requirements. It continues to fail to offer even the least explanation of its reasons for
demanding a hearing.

Petitioner has offered no explanation for its obstinacy in the face of the regulation’s
requirements for specificity. It has not contended that it does not understand the
regulation or that some events beyond its capacity to control prevent it from filing an
acceptable hearing request.
5

Petitioner argues that CMS, if it was truly concerned about the inadequacy of Petitioner’s
earing request, should have corresponded with Petitioner’s counsel asking for
clarification of Petitioner’s basis for requesting a hearing. But, that is not CMS’s
obligation. The burden is squarely on Petitioner to explain why it seeks a hearing.
Petitioner failed to do so even after CMS put Petitioner on notice that it sought to dismiss
the hearing request on grounds of inadequacy.

To order Petitioner now to file an acceptable request might be an exercise in futility given
Petitioner’s refusal thus far to file one. Furthermore, CMS would be prejudiced if I did
so. Months have already transpired since CMS determined to impose remedies against
Petitioner for noncompliance with nursing home participation requirements. Remedies
lose their purpose and may even become meaningless if the delay between the
determination to impose them and their actual imposition becomes protracted. Giving
Petitioner a third bite at the apple at this juncture of the case certainly would protract the
process to CMS’s detriment. I find no justification for doing so in view of Petitioner’s
persistent failure to comply with requirements governing hearing requests.

4. Dismissal of Petitioner’s hearing request is appropriate given
Petitioner’s failure to file an acceptable request and the absence of any
good cause for its failure to do so.

I dismiss Petitioner’s hearing request.’ There is no reason why I should give Petitioner
another chance to file an acceptable hearing request given its persistent failure to comply
with the requirements of 42 C.F.R. § 498.40(b).

/s/
Steven T. Kessel
Administrative Law Judge

> CMS characterized its motion as a motion for summary judgment although it
asked for dismissal as an alternative remedy. I do not impose summary judgment here
because I make no finding as to whether there are disputed issues of material fact in this
case. Indeed, I have no idea what the fact issues are, given Petitioner’s failure to file an
acceptable hearing request.
